ORDER

On March 15, 2005 the court issued an order allowing Melvia D. Washington (“Washington”) 14 days to object to the transfer of this appeal to the United States Court of Appeals for the Eleventh Circuit. Washington has failed to respond within the time allowed.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) This appeal is hereby transferred to the United States Court of Appeals for the Eleventh Circuit.
(2) Each side shall bear its own costs.
(3) Washington’s motion for leave to proceed in forma pauperis is transferred to the Eleventh Circuit.